DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert, denied, 414 U.S. 874 (1974). But of. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004.
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners examines. Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such a way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron 
The Information Disclosure Statements submitted on 12/29/2020 has been entered and a signed copy of the 1449 is attached herein. However, it fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because several documents listed on those IDS appears to be irrelevant to the current application, for example, NPL: Healthcare Risk Management Review disclose about improving clinical documentation. It is unclear what this NPL has to do with shielded case for wireless earpieces in this instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,888,039. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,888,039 discloses everything claimed in this instant application because it has a narrower limitation.

Specification
The disclosure is objected to because of the following informalities:
Specification does not describe the limitation of claim 3 regarding at least 30 percent nickel. In fact, page 4, line 19 of the specification recites 50 percent or more. Clarification is required.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Linden et al. (US 2016/0073189; hereinafter “Linden”) in view of Kim et al. (US 2016/0323681; hereinafter “Kim”) and Nash (US 2012/0073873).
	Regarding claim 1, Linden teaches an apparatus comprising: an ear piece case housing (20, Figs. 1, 2); wherein the ear piece case housing comprises a charger (22, 

    PNG
    media_image1.png
    313
    449
    media_image1.png
    Greyscale

an earpiece connector (44a, 44b, 44c, Fig. 1) at the receptacle and configured to electrically connect with the earpiece ([0028]: “…a plurality of charging connector elements 44a, 44b, 44c… allow electric contact with a charging interface of the nearest earbud…”). 
Linden does not teach the bottom side comprising a flat surface. However, Kim teaches an ear piece case housing (200, 210, 220, Figs. 1A, 1B, 2A) comprising: a bottom side (bottom of 210, Figs. 1A, 1B, 2A) comprising a flat surface (see flat surface In re Dailey, 149 USPQ 47 (CCPA 1976). In this case, making the bottom side a flat surface to prevent rolling of the ear piece case housing does not provide unexpected results to one of ordinary skill in the art.
	Linden does not teach electromagnetic shielding materials integrated into the charger of the ear piece case housing to electromagnetically isolate the earpiece while the earpiece is contained within the ear piece case housing. However, Nash teaches a personal communication device (PCD) holder comprising: electromagnetic shielding materials (60, Fig. 7) integrated into a case housing (70, Fig. 7) to electromagnetically isolate a PCD (PCD inside 64) while the PCD is contained within the case housing ([0064]: … walls 72 and 74 of outer housing 70 are both signal blocking walls…; [0048-0049]: multiple conductive layers…mesh… shield…). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have electromagnetic shielding materials integrated into the charger of the ear piece case housing to electromagnetically isolate the earpiece while the earpiece is contained within the ear piece case housing in Linden in view of Kim, as taught by Nash, in order ensure wireless communication is blocked inside the case housing and prevent 
	Regarding claim 4, Linden in view of Kim and Nash teaches the apparatus of claim 1. Linden does not teach wherein the cover comprises a liner. However, Nash further teaches wherein the cover (70, Fig. 7) comprises a liner ([0007]: “…inner liner…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cover comprises a liner in Linden in view of Kim and Nash, as taught by Nash, in order to provides drop and impact protection.
	Regarding claims 5 and 6, Linden in view of Kim and Nash teaches the apparatus of claim 4. Linden does not teach wherein the cover comprises a layer of metal mesh as the electromagnetic shielding material, wherein the layer of metal mesh is printed onto an inside surface of the cover. However, Nash further teaches wherein the cover (70, Fig. 7) comprises a layer of metal mesh as the electromagnetic shielding material ([0011]: “…A metal, data-blocking shell……mesh screen…”; [0048]: “…copper mesh… aluminum mesh…”), wherein the layer of metal mesh is printed onto an inside surface of the cover ([0008]: “…conductive material… printing…”; [0011]: “..A metal, data-blocking shell is located inside the outer shell and can be a thin flexible foil or mesh screen…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cover comprises a layer of metal mesh as the electromagnetic shielding material, wherein the layer of metal mesh is printed onto an inside surface of the cover in Linden in view of Kim and Nash, as taught by Nash, in order to block signals. 

	Regarding claim 7, Linden in view of Kim and Nash teaches the apparatus of claim 1. Linden does not teach wherein the cover comprises a liner and a layer of metal mesh. However, Nash further teaches the cover (70, Fig. 7) comprises a liner ([0007]: “…inner liner…”) and a layer of metal mesh ([0011]: “…A metal, data-blocking shell……mesh screen…”; [0048]: “…copper mesh… aluminum mesh…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cover comprises a liner and a layer of metal mesh in Linden in view of Kim and Nash, as taught by Nash, in order to block signals and provide drop/impact protection.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Linden in view of Kim, Nash, and further in view of Petsinger (US 6,121,544).
	Regarding claims 2 and 3, Linden in view of Kim and Nash teaches the apparatus of claim 1. Linden does not teach wherein the cover comprises a nickel alloy, wherein the nickel alloy comprises at least 30 percent nickel. However, Petsinger teaches a cover (94, 42, Fig. 14) comprises a nickel alloy, wherein the nickel alloy .

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Linden in view of Kim, Nash, Shaffer (US 8,891,800), and Panecki et al. (US 2017/0094391; hereinafter “Panecki”).
	Regarding claim 8, Linden teaches an apparatus comprising: an earpiece case housing (20, Figs. 1, 2) comprising a charger (22, 24, Figs. 2-4) and a cover (26, Figs. 2-4), the charger having a top (where 31 is pointing to, rotate Fig. 4 clockwise by 90 degree) and an opposite bottom (bottom of 24; can also refer to Fig. 3) and first (first side is where 54a, 54b, 54c pointing to in Fig. 4) and second opposite sides (second opposite side is where 56a and 56b is pointing to in Fig. 4), wherein the cover having a top (top half of 26, rotate Fig. 4 clockwise by 90 degree) and a bottom (bottom half of 26, rotate Fig. 4 clockwise by 90 degree); a first receptacle (where 10a occupies in Figs. 1, 2, 4) within a recess (top 31 shows a recess in Fig. 4) within the top of the charger, the first receptacle configured to hold a first earpiece (10a, Figs. 1, 2); a second receptacle (where 10b occupies in Figs. 1, 2, 4) within the recess within the top of the charger, the second receptacle configured to hold a second earpiece (10b, Figs. 1, 2); a 
Linden does not teach the bottom side comprising a flat surface. However, Kim teaches an ear piece case housing (200, 210, 220, Figs. 1A, 1B, 2A) comprising: a bottom side (bottom of 210, Figs. 1A, 1B, 2A) comprising a flat surface (see flat surface at bottom of 210 in Fig. 2A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the bottom side comprising a flat surface in Linden, as taught by Kim, in order to fit earpiece with a flatter shape side and prevent rolling of the ear piece case housing when laying on a surface. Furthermore, such a modification would have involved a mere change in the shape of a component.  A change in form and shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). In this case, making the bottom side a flat surface to prevent rolling of the ear piece case housing does not provide unexpected results to one of ordinary skill in the art.
	Linden does not teach electromagnetic shielding materials integrated into the ear piece case housing to electromagnetically isolate the first earpiece and the second earpiece while the first earpiece and the second earpiece are contained within the earpiece case housing. However, Nash teaches a personal communication device (PCD) holder comprising: electromagnetic shielding materials (60, Fig. 7) integrated into a case housing (70, Fig. 7) to electromagnetically isolate a PCD (PCD inside 64) while 
	Linden does not teach wherein the first earpiece connector and the second earpiece connector are magnetic connectors; the second receptacle spaced apart from the first receptacle; the second receptacle configured to hold the second earpiece while the first receptacle holds the first earpiece without contact between the first earpiece and the second earpiece. However, Shaffer teaches a first ear piece connector (41, Figs. 3A-3C) and a second earpiece connector (42, Figs. 3A-3C) are magnetic connectors (col. 4, lns. 21-48: “… aperture magnetic contact strips 41 and 42 may also serve as electrical contacts, delivering charge directly to the earbud magnetic contact strips from the plug without the need for additional prongs...”); the second receptacle spaced apart from the first receptacle (as shown in Figs. 3A, 3B); the second receptacle configured to hold a second earpiece (35, Fig. 3B) while the first receptacle holds a first earpiece (34, Fig. 3B) without contact between the first earpiece and the second earpiece (as shown in Figs. 3A, 3B). It would have been obvious to one of ordinary skill magnetic connectors; the second receptacle spaced apart from the first receptacle; the second receptacle configured to hold the second earpiece while the first receptacle holds the first earpiece without contact between the first earpiece and the second earpiece in Linden in view of Kim and Nash, as taught by Shaffer, in order to have designated space for individual earpiece and allow easy connection of the earpiece to the magnetic connectors for charging.
	Linden does not explicitly teach the earpiece connectors communicate data with the earpieces. However, Panecki teaches an earpiece connector (245, Fig. 2) communicate data with the earpieces (202a, 202b, Fig. 2; [0124, 0131]: “…power and data…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the earpiece connector communicate data with the earpiece in Linden in view of Kim, Nash and Shaffer, as taught by Panecki, in order to transfer power and data to and from the earpieces. 
	Regarding claims 9 and 10, Linden in view of Kim, Nash, Shaffer and Panecki teaches the apparatus of claim 8. Linden does not teach wherein the cover comprises a layer of metal mesh to provide electromagnetic shielding, wherein the layer of metal mesh is printed on an inside surface of the slide cover. However, Nash further teaches wherein the cover (70, Fig. 7) comprises a layer of metal mesh to provide electromagnetic shielding ([0011]: “…A metal, data-blocking shell……mesh screen…”; [0048]: “…copper mesh… aluminum mesh…”), wherein the layer of metal mesh is printed on an inside surface of the slide cover ([0008]: “…conductive material… 
Also note that the limitation, “is printed on”, is considered a product-by-process claim.  “[E]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Regarding claim 11, Linden in view of Kim, Nash, Shaffer and Panecki teaches 
the apparatus of claim 10. Linden does not teach wherein the cover further comprises a liner inside of the layer of metal mesh. However, Nash further teaches wherein the cover (70, Fig. 7) further comprises a liner ([0007]: “…inner liner, such as foam or felt……”) inside the layer of metal mesh ([0011: “…A metal blocking shell is located inside the outer shell and can be a thin flexible foil or mesh screen. A foam insert can be located inside the metal shell to provide impact and drop protection…”]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cover further comprises a liner inside of the layer of metal 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841